                 Case 1:18-cv-00461-SAG Document 76-24 Filed 12/16/20 Page 1 of 4
           From: Michael Wilson -DGS- <michael.wilson@maryland.gov>
              To: wadams@aacounty.org
             Cc: Ellington Churchill <ellington.churchill@maryland.gov>
         Subject: Maryland Capitol Police
            Date: Fri, 9 Feb 2018 11:31:13 -0500
    Attachments: Patriot_Picket_Lettter_-_Dropping_Charges.dotx
   Inline-Images: changingMD.png


Sir,

Attached is an official letter from me, asking that all charges be dropped against Jeff and Kevin Hulbert, involving
their arrests by my Department on Monday, February 5, 2018. I appreciate the support you have given, and your
guidance involving this case. Please let me know that you received this email, so I may reach out to the Hulberts and
advise of our actions. Thank you!



                     Colonel Michael Wilson
                     Maryland Capitol Police
                     Department of General Services
                     301 W. Preston S., Room M-5
                     Baltimore, Maryland 21201
                     michael.wilson@maryland.gov
                                    (office)
                                     (cell)
                     Click Here to complete a three question
                     customer experience survey.




                                                                                                     EXHIBIT V




                                                                                                             STATE_003557
            Case 1:18-cv-00461-SAG Document 76-24 Filed 12/16/20 Page 2 of 4




                                                 February 9, 2018

        On Monday, February 5, 2018 at approximately 1920 hours, the Maryland Capitol Police
responded to the Lawyers Mall area (intersection of College Avenue and Bladen Street, Annapolis, Anne
Arundel County Maryland) to investigate a rally/ demonstration for which a permit was not secured
through the department.
     Upon our arrival, officers identified approximately 6 individuals belonging to a group identified as the
“Patriot Picket Organization”. They were located on the sidewalk, beside College Avenue at the
intersection of Bladen Street. MCP acting in good faith, concerned for the safety of pedestrians and
demonstrators in the area, ordering the demonstrators to move into the mall area. Our concern was that
vehicular traffic at this intersection would jeopardize the safety of pedestrians using one of the four
crosswalks, based on the following:
        Prior pedestrian accidents at this same location
        Darkness at the hour of the protest
        Limited visibility in the intersection at the time (light towers)
        Drivers being distracted by protestors, waving/carrying large signs into the crosswalks and
           along the sidewalk, limiting the visibility of pedestrians and drives
     As a result of demonstrators refusing to move to a safer location after being advised to do so on three
separate occasions, two of the protestors were arrested and charge on criminal citations. Mr. Jeff Hulbert
and Mr. Kevin Hulbert were charged at the Annapolis Police Department and released after signing the
criminal citations.
     On Thursday, February 8th at approximately 1500 hours, I met with the Anne Arundel County States
Attorney, Wes Adams to discuss the merits of this case. After reviewing all evidence covering the event,
and the discussion with the States Attorney; I have decided that it is in the best interest of all parties
involved to drop all criminal charges against both defendants.
     The Maryland Capitol Police fully supports the 1st Amendment Rights of freedom of speech and the
right to peacefully assemble. The department is committed to providing a safe environment for
employees, visitors, and protestors that frequent our facilities, which is also why we have the ability to
determine times, locations, and venues in which these demonstrations may occur; particularly when it
involves the safety of others. We work hard at facilitating an orderly environment that is safe and pleasant
for all to express their 1st amendment rights.


Colonel Michael Wilson
Maryland Capitol Police
Department of General Services
301 W. Preston Street, Suite M-5
Baltimore, MD 21201
410-767-6744




                                                                                                   STATE_003558
                 Case 1:18-cv-00461-SAG Document 76-24 Filed 12/16/20 Page 3 of 4
          From: Michael Wilson -DGS- <michael.wilson@maryland.gov>
             To: wadams@aacounty.org
        Subject: Maryland Capitol Police
           Date: Fri, 9 Feb 2018 12:51:17 -0500
   Attachments: Patriot_Picket_Letter_2.doc
  Inline-Images: changingMD.png


Wes,

Please use this letter as my official request to drop charges. The first letter had a spelling error.......

Thank you!



                      Colonel Michael Wilson
                      Maryland Capitol Police
                      Department of General Services
                      301 W. Preston S., Room M-5
                      Baltimore, Maryland 21201
                      michael.wilson@maryland.gov
                                    (office)

                      Click Here to complete a three question
                      customer experience survey.




                                                                                                              STATE_003668
            Case 1:18-cv-00461-SAG Document 76-24 Filed 12/16/20 Page 4 of 4




                                                 February 9, 2018

        On Monday, February 5, 2018 at approximately 1920 hours, the Maryland Capitol Police
responded to the Lawyers Mall area (intersection of College Avenue and Bladen Street, Annapolis, Anne
Arundel County Maryland) to investigate a rally/ demonstration for which a permit was not secured
through the department.
     Upon our arrival, officers identified approximately 6 individuals belonging to a group identified as the
“Patriot Picket Organization”. They were located on the sidewalk, beside College Avenue at the
intersection of Bladen Street. MCP acting in good faith, concerned for the safety of pedestrians and
demonstrators in the area, ordering the demonstrators to move into the mall area. Our concern was that
vehicular traffic at this intersection would jeopardize the safety of pedestrians using one of the four
crosswalks, based on the following:
        Prior pedestrian accidents at this same location
        Darkness at the hour of the protest
        Limited visibility in the intersection at the time (light towers)
        Drivers being distracted by protestors, waving/carrying large signs into the crosswalks and
           along the sidewalk, limiting the visibility of pedestrians and drivers
     As a result of demonstrators refusing to move to a safer location after being advised to do so on three
separate occasions, two of the protestors were arrested and charge on criminal citations. Mr. Jeff Hulbert
and Mr. Kevin Hulbert were charged at the Annapolis Police Department and released after signing the
criminal citations.
     On Thursday, February 8th at approximately 1500 hours, I met with the Anne Arundel County States
Attorney, Wes Adams to discuss the merits of this case. After reviewing all evidence covering the event,
and the discussion with the States Attorney; I have decided that it is in the best interest of all parties
involved to drop all criminal charges against both defendants.
     The Maryland Capitol Police fully supports the 1st Amendment Rights of freedom of speech and the
right to peacefully assemble. The department is committed to providing a safe environment for
employees, visitors, and protestors that frequent our facilities, which is also why we have the ability to
determine times, locations, and venues in which these demonstrations may occur; particularly when it
involves the safety of others. We work hard at facilitating an orderly environment that is safe and pleasant
for all to express their 1st amendment rights.


Colonel Michael Wilson
Maryland Capitol Police
Department of General Services
301 W. Preston Street, Suite M-5
Baltimore, MD 21201
410-767-6744




                                                                                                   STATE_003669
